internal_revenue_service department of ne treasury index number washington oc person to contact telephone number refer reply to cc dom corp 5-plr-1 ale date distributing controlled plr-110713-89 this is in reply to your letter dated date requesting that we supplement our ieiter ruling dated date plr-102459-98 the prior letter_ruling certain information in the prior letter_ruling was corrected in a private ietter ruling dated august your supplemental ruling_request was revised in a letter dated date the information submitted for consideraticn is summarized beiow the legended terms used in the prior letter_ruling are used herein where appropriate and retin the meaning assigned to them in the prior letter ruting in step xii of the prior letter ruling's description of the transaction distributing proposed the following stock offering which was intended to raise dollar_figuref for distributing 2's capital needs within k months of the distribution of controlled distributing will offer to the public new shares of distributing common_stock representing approximately n percent of its stock the offering subject o advice from distributing 2' investment bankers a may sell approximately n percent of the distributing shares in connection with the offering to the extent tiiat a sells distributing shares in connection with the offering a will dispose_of an equal percentage of shares of coniroiled stock within the k month period following the date of the second distribution or within the p month period following the offering whichever date is later on date l distributing completed the proposed restructuring transactions and thie distribution of controlled described in the prior letter_ruling distributing increased its nurnber of outstanding shares through a stock split on date m distributing completed an offering of t percent of distributing shares t is approximately percent of n distributing shares on date m in connection with the offering a sold n percent of the on date o distributing represented that the price per share of the date m stock offering was substantially greater than the expected price per share of the proposed stock offering in the prior letter_ruling as a result the offering of the reduced number of distributing shares raised a substantial amount of cash for distributing in addition fo as plr-110713-99 distributing demonstrated that its improved profitability and reduced expansion opportunities since the distribution of controiled will allow distributing to satisfy its capital needs with the prcceeus of the date m stock effering theref e distributing proposes the following revised step xii for the prior ruling letter within k months of the date of the distribution of the - controlled stock distributing will offer to the public u post split adju ed shares of distributing common_stock representing approximately t percent of its stock in exchange for cash estimated to result in proceeds of at least dollar_figurev to distributing the offering subject_to advice from distributing 2's investment bankers a may sell approximately n percent of the distributing shares in connection with the offering to the extent that a sells distributing shares in connection with the offering a will dispose_of an equal percentage of shares of controlled stock within the k month period following the dats of the second distribution or within the p month perioc following the offering whichever date is later based upon the information and representations submitted with the original and supplemental ruling requests and provided a cisposes of n percent of the snares of controlled stock within the k month period following the date of the secand distribution or within the p month period following the offering whichever date is later we hold as follows with respect to the revised step xii of the transaction the rulings in the prior letter_ruling will not be affected and each of the rulings in the prior letter_ruling is reeffirmed no opinion is expressed concerning the federal_income_tax treatment of the proposed transactions urider other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this supplemental letter_ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as p-ecedent a copy of this letter snouid be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental fetter ruling is consummated lb plr-110713-99 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by kobra cantisle debra carlisle chief branch
